        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY,                                                                  Plaintiffs,

v.                               Case No. 4:19cv17-KGB

STANLEY JASON RAPERT,
In his individual and official capacity,                                      Defendant.


                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                   SUPPLEMENTAL MOTION TO DISMISS OF
            DEFENDANT, JASON RAPERT, IN HIS INDIVIDUAL CAPACITY

                                   I.      Introduction

       Defendant Stanley Jason Rapert, having been given a reprieve by this Court in

the form of a final opportunity to supplement his motion to dismiss as to “any claims

other than plaintiffs’ First Amendment free speech and right to petition claims on the

basis of qualified immunity,” Dkt. # 35 at 4, elected to take this opportunity to make a

number of frivolous arguments that go well beyond the scope of the Court’s order.

       Rapert argues that he was not properly named in the complaint. This argument

is utterly frivolous. Defendant’s own brief acknowledges that he was explicitly named

in the caption of the complaint “in his individual and official capacity.”

       Defendant’s argument that the statute of limitations bars the claims brought by

Betty Fernau and Cathey Shoshone is, likewise, utterly without merit. The Defendant is


                                                                              Page 1 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 2 of 16



currently violating their rights by continually censoring them on his official social

media platforms. That he began violating their rights several years prior to the

complaint is immaterial where a violation is ongoing.

       Equally groundless is Defendant’s argument that American Atheists lacks

standing to bring a claim on behalf of its members because resolution of the matter

will require the participation of individual members. This is not the case. The factual

allegations in the complaint are more than sufficient to support American Atheists’

standing on behalf of its members and the remedies sought do not require individual

participation.

       With regard to the question of whether the Defendant is entitled to qualified

immunity, this Court’s prior order granting qualified immunity to the extent the

Plaintiffs sought damages against him in his individual capacity under Courts 1 and 2

similarly precludes denial of qualified immunity as to Counts 3, 4, and 5 against the

Defendant in his individual capacity.

                 II.   Objection to Statement and Recitation of “Facts”

       Plaintiffs object to any recitation by the Defendant of Plaintiffs’ facts as set forth

in his motion to dismiss and disputes them. Plaintiffs, of course, allege each and every

fact in their Complaint. In considering facts, this Court may base its decision on “‘(1)

the complaint alone; (2) the complaint supplemented by undisputed facts; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed



                                                                                 Page 2 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 3 of 16



facts.’” Johnson v. United States, 534 F.3d 958, 962 (8th Cir. 2008) (quoting Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

                           III.     Motion to Dismiss Standards

A.     Rule 12(b)(1)

       A challenge to whether standing exists is a jurisdictional question and is

therefore analyzed under Rule 12(b)(1). Disability Support Alliance v. Heartwood

Enters., LLC, 885 F.3d 543, 547 (8th Cir. 2018). Where, as here, the moving party makes a

facial attack on a court’s subject matter jurisdiction, “the court restricts itself to the

face of the pleadings and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)(6).” Osborn v. United

States, 918 F.2d 724, 729 n.6 (8th Cir. 1990); see also Davis v. Anthony, Inc., 886 F.3d 674,

679 *8th Cir. 2018); Durbin v. City of W. Memphis, No. 3:14-cv-52, 2015 U.S. Dist. LEXIS

41859, *4 (E.D. Ark. Mar. 31, 2015). If the movant presents a factual attack—one that

“‘challenges the veracity of the facts underpinning subject matter jurisdiction’” —the

court may consider matters outside the pleadings. Davis v. Anthony, Inc., 886 F.3d 674,

679 *8th Cir. 2018) (quoting Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009)); see

also Osborn, 918 F.2d at 729 n.6.

       In the present case, the Defendant has raised a facial attack, arguing that the

remedy sought will require the individual participation of American Atheists’

members. Because this is not the case, this Court may and should deny Defendant’s

supplemental motion to dismiss challenging American Atheists’ standing to bring a

                                                                                  Page 3 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 4 of 16



claim on behalf of its members without the need to look beyond the pleadings. Even if

the Defendant were raising a factual attack, the facts in the record are sufficient to

deny Defendant’s supplemental motion.

B.     Rule 12(b)(6)

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). The claim will

survive if “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). “When ruling on a motion to dismiss, the district

court must accept the allegations contained in the complaint as true and all reasonable

inferences from the complaint must be drawn in favor of the nonmoving party.” Young

v. City of St. Charles, 244 F.3d 623, 627 (8th Cir.2001). A defense of qualified immunity

will be upheld on a motion to dismiss only when the immunity is established on the

face of the complaint. Weaver v. Clarke, 45 F.3d 1253, 1255 (8th Cir.1995).

       This Court may and should deny Defendant’s supplemental motion to dismiss to

the extent that motion is premised on either an alleged failure to properly name the

Defendant, the applicable statute of limitations, or the erroneous claim that Plaintiffs

failed to allege that Defendant acted with malice.



                                                                                  Page 4 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 5 of 16



                                  IV.   Law and Analysis

A.     Defendant raises arguments beyond the scope of the Court’s authorization for
       supplemental briefing.

       As a preliminary matter, this Court may and should disregard Defendant’s

arguments in his supplemental brief to the extent those arguments go beyond the

scope of the Court’s authorization of supplemental briefing. Fed. R. Civ. P. 15 advisory

committee’s note to 1963 amendment. In this respect, a supplemental brief is akin to a

reply brief. The Eighth Circuit has counselled against considering new arguments

raised in a reply brief. Barham v. Reliance Std. Life Ins. Co., 441 F.3d 581, 584 (8th Cir.

2006). In this context, where the Court has authorized supplemental briefing on a

specific point—qualified immunity with regard to Counts 3, 4, and 5 of Plaintiffs’

Complaint—arguments beyond the scope stated in the order should be either

disregarded by this Court or struck entirely.

       Even if the Court, in exercising its discretion, does address the merits of the

extraneous arguments raised by Rapert in his supplemental brief, the Court must still

deny the motion to dismiss because each of those arguments is without merit and at

least one is utterly frivolous.

       1.     Defendant was properly named in both his official and individual
              capacity.

       As the Defendant acknowledges in his brief, “the caption of the Complaint

identifies the Defendant as ‘Stanley Jason Rapert, in his individual and official

capacity[.]’” Dkt. # 37 at 4. This is the exact language that the Eighth Circuit stated

                                                                                Page 5 of 16
          Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 6 of 16



would “guarantee that the defendant received prompt notice of his or her potential

personal liability” and that plaintiffs “should” include in their complaints when they

sue a government official in both individual and official capacity. Nix v. Norman, 879

F.2d 429, 431 (8th Cir. 1989).

         Numerous district courts throughout the Eighth Circuit provide a form,

approved by the Judicial Conference of the United States, for pro se civil rights

plaintiffs that provides a means for the plaintiff to indicate whether a government

official is sued in her or his official capacity, individual capacity, or both, by checking

the appropriate box(es) labeled “Individual capacity” and “Official capacity.”

“Complaint for Violation of Civil Rights (Non-Prisoner Complaint),” at 2-3,

https://www.uscourts.gov/sites/default/files/complaint_for_violation_of_civil_rights_n

on-prisoner.pdf (last accessed May 11, 2020). Notably, this Court deviates slightly from

this practice (and from the express language provided by the Sixth Circuit in Nix),

instead requiring a pro se plaintiff to check one of three boxes labelled “official

capacity only,” “personal capacity only,” and “both official and personal capacity,”

respectively. See “42 U.S.C. § 1983 Complaint Form,” at 5,

https://www.are.uscourts.gov/sites/are/files/42usc1983.pdf (last accessed May 11,

2020).

         In Baker v. Chisholm, the Eighth Circuit considered a case in which the

complaint’s caption named ten defendants “in their Official Capacities and in their

Individual Capacities[,]” but failed to so name two other defendants. 501 F.3d 920, 924
                                                                                Page 6 of 16
         Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 7 of 16



(8th Cir. 2007) (internal quotation marks omitted). Because the complaint contained

“only allegations that were, at most, ‘cryptic hints[,]’” rather than any “‘clear statement’

or ‘specific pleading’ of individual capacity” as to the other two defendants, the court

concluded that those defendants were sued only in their official capacity. Id.

        In the case presently before the Court, as the Defendant acknowledged, the

Plaintiffs explicitly stated that the Defendant was being sued “in his individual and

official capacity.” Dkt. # 1 at 1. The Defendant would have the Court look past this clear

and unequivocal statement, arguing that this merely “suggest[s that] Defendant Rapert

in [sic] being sued in his personal capacity.” Dkt. # 37 at 4. This argument is absurd on

its face and only serves to cause delay and waste the time of both this Court and

Plaintiffs’ counsel.1 The Court may and should decline to grant the Defendant’s motion

to dismiss on this ground.

        2.      The statute of limitations does not bar the claims of Plaintiffs Fernau
                and Shoshone.

        As stated above, the Defendant goes beyond the scope of this Court’s request for

supplemental briefing when he argues that the claims brought by Plaintiffs Betty

Fernau and Cathey Shoshone are barred by the statute of limitations. The factual




1
  Regardless of qualified immunity, it should be pointed out to the Defendant that he may yet be
individually responsible for some portion of Plaintiffs reasonable attorney fees and costs if he persists in
filing frivolous or purely dilatory pleadings. Hutto v. Finney, 437 U.S. 678, 700 (1978) (“bad faith”
litigation by defendants may justify fee awards against individual capacity defendants); Alyeska Pipeline
Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 257-59 (1975) (fee shifting appropriate “when the losing party
has ‘acted in bad faith, vexatiously, wantonly, or for oppressive reasons . . . .” (omission in original)).
                                                                                             Page 7 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 8 of 16



allegation in the Complaint that Rapert is currently restricting the ability of Fernau and

Shoshone to engage in political speech is fatal to Rapert’s argument. The continuous

violation doctrine precludes the statute of limitations from beginning to run on these

claims until the violation ends. Even if the continuous violation doctrine does not

apply, Plaintiffs Fernau and Shoshone could not have known that the Defendant’s

conduct violated their rights until June 19, 2017, less than three years before

commencing this lawsuit.

            i.       Rapert’s censorship of the Plaintiffs constitutes a continuous
                     violation.

       There is no federal statute of limitations on civil rights claims. The courts

instead look to state law—specifically, state statutes of limitations governing personal

injury claims—to determine the period in which a plaintiff may properly bring a civil

rights claim. Wilson v. Garcia, 471 U.S. 261, 280 (1985). Arkansas law places a three-

year time limit on such claims. A.C.A. § 16-56-105. However, “[n]ot every plaintiff is

deemed to have permanently sacrificed his or her right to obtain injunctive relief

merely because the statute of limitations has run as measured from the onset of the

objected-to condition or policy.” Montin v. Estate of Johnson, 636 F.3d 409, 415 (2011)

(applying the continuous violation doctrine to an Eighth Amendment claim). The

continuous violation doctrine operates to toll the statute of limitations “where it is

appropriate to describe each new day under an objected-to policy as comprising a new

or continuing violation of rights.” Id. A plaintiff who alleges facts sufficient to show


                                                                               Page 8 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 9 of 16



that she “suffers daily and unconstitutional restrictions” on her liberty “may be akin to

a prisoner's Eighth Amendment claim or claims involving repeated enforcement of

policies against a plaintiff rather than claims alleging merely ongoing consequences

from an older, challenged action.”

       The Supreme Court has recognized that even de minimus violations of First

Amendment rights constitute irreparable injury, Elrod v. Burns, 427 U.S. 347, 373

(1976), that social media platforms “can provide perhaps the most powerful

mechanisms available to a private citizen to make his or her voice heard,” and that

government action limiting expressive activity on social medial violates the First

Amendment. Packingham v. North Carolina, ___ U.S. ___, 137 S. Ct. 1730, 1737 (2017).

Furthermore, the comment space associated with each social media post on a

government-controlled page or account constitutes a separate public forum inviting

discourse between a government entity and its constituents, as well as between the

constituents themselves. Knight First Amendment Inst. at Columbia Univ. v. Trump,

928 F.3d 226, 233-34 (2nd Cir. 2019); Davison v. Randall, 912 F.3d 666, 686 (4th Cir. 2019);

Campbell v. Reisch, 367 F. Supp. 3d 987, 992 (W.D. Mo. 2019).

       In the present case, the facts alleged show that the Defendant’s actions have

continuously precluded the Plaintiffs from engaging in protected speech up to and

after the filing of the Complaint in this matter. Rapert “continues to restrict the

Individual Plaintiffs’ ability to engage in expressive activity by engaging with his

official social media accounts,” up to the date of the filing of the Complaint, Dkt. # 1 at
                                                                                 Page 9 of 16
        Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 10 of 16



¶ 140, and after. Furthermore, Plaintiffs Fernau and Shoshone would have engaged in

protected speech had they not been continuously prevented from doing so. Each

alleges that she “feels a moral imperative to oppose any and all government actions

that compel her or other individuals to conform to the religious beliefs of others.” Dkt.

# 1 at ¶¶ 84, 109. Defendant Rapert frequently promotes his Christian nationalist policy

efforts through his official social media platforms and expressly demeans atheists. See

Dkt. # 1 at Figs. 8, 11.

             ii.       Plaintiffs lacked sufficient knowledge to know their rights were
                       violated prior to June 19, 2017.

       Not only does the continuous violation doctrine preclude the statute of

limitations from barring the claims of Fernau and Shoshone, but the statute of

limitations on a claim only begins to run when the aggrieved party has knowledge

sufficient to notify her that she suffered a violation. Slaaten v. United States, 990 F.2d

1038, 1042-43 (8th Cir. 1993) (statute of limitations tolled until plaintiff had knowledge

she had suffered a legal injury). Yet the Supreme Court only concluded that

governmental restrictions on access to social media platforms violate the First

Amendment in Packingham v. North Carolina, a decision that was issued on June 19,

2017. 137 S. Ct. at 1730. Prior to Packingham, the Eighth Circuit had not indicated that

access to social media platforms received First Amendment protection.

       Because they could not have known prior to June 19, 2017, that the Defendant’s

actions constituted a legal injury in the form of a violation of their free speech rights,


                                                                               Page 10 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 11 of 16



the statute of limitations did not begin to run until that date at the earliest. To hold

otherwise would demand prescience on the part of citizens as to what their legal rights

will later be determined to be, even while government officials are not held liable for

their actions until after similar acts have been subject to years of judicial review.

Because Plaintiffs Fernau and Shoshone, despite their knowledge of the Defendant’s

actions, could not have known that those actions constituted a legal injury prior to June

19, 2017, the statute of limitations does not bar their claims.

       3.     American Atheists has standing to bring claims on behalf of its
              members.

       Contrary to Defendant’s assertions, American Atheists, Inc., does have standing

to bring claims against Rapert on behalf of its members who are blocked from, or

whose comments were deleted from, the Defendant’s government-controlled social

media platforms.

       As the Defendant points out, Dkt. # 37 at 23, an advocacy group has the ability to

bring suit on behalf of its members where 1) the members themselves would have

standing, 2) there is a sufficiently close relationship between the mission of the

organization and the interests it seeks to protect on behalf of its members, and 3)

resolution of the claims would not require the participation of individual members.

National Federation of Blind of Missouri v. Cross, 184 F.3d 973, 981 (8th Cir. 1999).

       The Defendant does not challenge American Atheists’ associational standing on

the grounds that either its members themselves would not have standing or that the


                                                                               Page 11 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 12 of 16



claims it raises on behalf of its members are unrelated to its mission. The Defendant

would be hard-pressed to make such an argument. Nick Fish, President of American

Atheists, stated in an affidavit that, in addition to the named plaintiffs in this matter

American Atheists has at least 23 additional members who have been censored by the

Defendant on his government-controlled social media platforms and who did not

pursue this matter as named plaintiffs. See Aff. of NRF at ¶ 6, previously submitted as

Exhibit # 17, Dkt. # 13. Furthermore, the claims raised in this matter—that the

Defendant unconstitutionally censored atheists with malicious intent and motivated by

religious hostility—implicate the core mission of American Atheists to “strive to create

an environment where atheism and atheists are accepted as members of our nation’s

communities and where casual bigotry against our community is seen as abhorrent

and unacceptable.” Our Vision, American Atheists (last accessed May 13, 2020),

https://www.atheists.org/about/our-vision/.

       Instead, the Defendant argues solely that resolving the dispute will require the

participation of individual members because the claim for nominal and punitive

damages “requires the precise knowledge of the injury to each plaintiff or member

claimed to be harmed by Defendant Rapert’s conduct.” Dkt. # 37 at 23.

       Setting aside that neither nominal nor punitive damages require calculations of

the individualized harms suffered by American Atheists’ members, this Court’s prior

order precludes the Plaintiffs from challenging the application of qualified immunity

to the Defendant in his individual capacity. See Part III(B), below. As a result,
                                                                               Page 12 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 13 of 16



American Atheists is precluded from obtaining damages from the Defendant in his

individual capacity. The remedies American Atheists still seeks against the Defendant

in his individual capacity are declaratory and injunctive relief that require no

involvement by its individual members.

      For these reasons, American Atheists has standing to bring claims on behalf of

its members.

B.    This Court’s Order precludes the denial of qualified immunity as to monetary
      damages for Plaintiffs’ federal claims against him in his individual capacity.

      Although the Plaintiffs respectfully disagree with this Court’s prior holding that

Defendant Rapert is entitled to qualified immunity as to their free speech and right to

petition claims, this Court’s prior decision that “[n]o binding precedent notified

[defendant government official] that selectively deleting citizens’ posts from the

interactive part of a Facebook page that invited public commentary clearly violated the

First Amendment,” American Atheists, 2019 U.S. Dist. Lexis 230493, at *121, (internal

quotation marks omitted, alterations in original), nonetheless precludes the denial of

qualified immunity to Rapert as to the Plaintiffs’ federal free exercise and equal

protection claims against him for damages.

      This Court’s prior decision regarding qualified immunity turned on the question

of whether it was clearly established that Rapert’s social media platforms were

government controlled and that his actions with regard to those platforms were

therefore subject to constitutional requirements. Id. at *119-22. This Court answered


                                                                             Page 13 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 14 of 16



that question in the negative. Id. at *122. Denying the Defendant qualified immunity as

to Plaintiffs’ free exercise, equal protection, and state RFRA claims would necessarily

entail a contrary conclusion.

       For this reason, the Plaintiffs do not contest, at this time, the grant of qualified

immunity to Defendant Rapert as to damages sought in connection with the federal

claims brought against him in his individual capacity.

C.     Plaintiffs did plead that Defendant Rapert acted with malice.

       The Plaintiffs must take this opportunity to contest Rapert’s inaccurate claim

that they “have not pled that Senator Rapert acted maliciously when he blocked them

from his social media accounts.” Dkt. # 37 at 25. On the contrary, in no less than nine

instances in their Complaint, the Plaintiffs alleged that the Defendant acted with

malicious intent when he censored them on his government-controlled social media

platforms. Dkt. # 1 at ¶¶ 80, 81, 162, 177, 187, 192, 193, 195, 201. Although the Court has

already concluded that the rights Rapert violated were not yet clearly established, it

cannot be claimed that the Defendant is entitled to immunity from damages under

Arkansas state law because the Plaintiffs did not plead that he acted with malice when

he did violate those rights.

                                    V.      Conclusion

       For the foregoing reasons, this Court may and should deny the Supplemental

Motion to Dismiss of Defendant, Jason Rapert, in his Individual Capacity except with



                                                                               Page 14 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 15 of 16



regard to qualified immunity for Plaintiffs’ claims against Defendant in his individual

capacity seeking monetary damages.

                                            Respectfully submitted,

                                     By:    /s/ Geoffrey T. Blackwell
                                            Geoffrey T. Blackwell
                                            Pro hac vice
                                            N. J. Bar No. 120332014
                                            Pa. Bar No. 319778
                                            American Atheists, Inc.
                                            718 7th St. NW
                                            Washington, D.C. 20001
                                            Email: legal@atheists.org
                                            Phone: (908) 276-7300, ext. 310

                                            /s/ Philip E. Kaplan
                                            Philip E. Kaplan
                                            Ark. Bar No. 68026
                                            pkaplan@williamsanderson.com
                                            Bonnie Johnson
                                            Ark. Bar No. 2005165
                                            bjohnson@williamsanderson.com
                                            Williams & Anderson, PLC
                                            111 Center St.
                                            Little Rock, AR 72201
                                            P: (501) 859-0575
                                            F: (501) 372-6453

                                            Counsel for Plaintiffs




                                                                              Page 15 of 16
       Case 4:19-cv-00017-KGB Document 38 Filed 05/15/20 Page 16 of 16



                               CERTIFICATE OF SERVICE

I hereby certify that on May 15, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notice to all counsel of record:

       Dylan L. Jacobs
       Assistant Solicitor General
       Office of the Arkansas Attorney General
       323 Center Street, Suite 200
       Little Rock, Arkansas 72201
       dylan.jacobs@arkansasag.gov

       Paul Byrd
       Paul Byrd Law Firm, PLLC
       415 N. McKinley St. Ste. 210
       Little Rock, AR 72205
       paul@paulbyrdlawfirm.com

                                             /s/ Geoffrey T. Blackwell




                                                                             Page 16 of 16
